Per Curiam:
The order appealed from permits: the amendment of the answer by setting up various Statutes of Limitations in ah action in equity eight months . after issue was joined, Seven months after the examination of the defendant company before trial, and after the case had been on the day calendar throughout the October term and had been set for trial. Mo sufficient excuse for the laches of defendant was shown. The order appealed from should he reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present— Ingraham, P. J., .McLaughlin, Clarke, Scott and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.